         Case 2:20-cv-02582-NIQA Document 76 Filed 09/08/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOAN TILY                                        :            CIVIL ACTION
                Plaintiff                         :
                                                  :            NO. 20-2582
                v.                                :
                                                  :
 ETHICON INC., et al.                             :
           Defendants                             :

                                            ORDER

       AND NOW, this 8th day of September 2020, upon consideration of the motion for summary

judgment filed by Defendants Ethicon, Inc. and Johnson & Johnson (collectively, “Defendants”),

[ECF 39, 40], the response in opposition filed by Plaintiff Joan Tily, [ECF 46, 47], and Defendants’

reply, [ECF 50], it is hereby ORDERED that, for the reasons set forth in the accompanying

Memorandum Opinion, Defendants’ motion for summary judgment is GRANTED, and

JUDGMENT is entered in favor of Defendants Ethicon, Inc. and Johnson & Johnson and against

Plaintiff Joan Tily on Counts I and V.

       It is further ORDERED that Counts II through IV and VI through XV are deemed

WITHDRAWN, with prejudice, and Counts XVII and XVIII are DISMISSED with prejudice.

       The Clerk of Court is directed to mark this case CLOSED.



                                              BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
